DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/045,168 filed 10/03/2020 and Response to Election/Restriction filed 01/27/2022.
Claims 1-39 remain pending in the Application. Claims 19-38 are withdrawn claims. Claim 39 has been added to the Application. Claims 1-18, 39 are under examination at this time.
4.	Applicant's arguments filed 05/11/2022 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-2, 7-11, 16-18, 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US Patent Application Publication 20170004233).
With respect to claim 1 Han et al. teaches A method of generating a transfer function that relates segments on lithography photomasks to features produced by photolithography and etching using said segments (paragraphs [0019], [0020]), the method comprising: 
(a) receiving a set of design layout segments (receiving sub-resolution assist feature CD specifications/set of design layout segments of the associated initial mask design in step 332 (paragraphs [0058], [0074]; Fig. 10)); 
(b) determining resist feature profiles from a computational resist model to which is provided the set of design layout segments as inputs (simulating lithographic process model/determine 3D resist profile based/inputs on resist model/computational resist model of the desired CD features/set of design layout segments (paragraphs [0063], [0064], [0021]));
 (c) determining etch feature profiles from a computational etch model to which is provided the resist feature profiles as inputs (simulating etch process using/based/input etch model/determining etch feature profile based on the etch model/computational etch model and based/input on 3D resist profile/resist feature profiles (paragraphs [0062], [0075])); and 
(d) generating the transfer function using the set of design layout segments and corresponding etch feature profiles (generate photoresist profile aware etch model as transfer function of etch pattern as accurate litho/etch (resist/etch) simulation of an etched pattern for sub-resolution assist feature CD specifications/set of design layout segments and corresponding to 3D resist profile/resist feature profiles (paragraphs [0020], [0022], [0066], [0074], [0076], [0077])).
With respect to claim 10 Han et al. teaches limitations similar to limitations of claim 1, including  A computer program product comprising a non-transitory computer readable medium on which is provided computer executable instructions for causing a computational system to generating a transfer function that relates segments on lithography photomasks to features produced by photolithography and etching using said segments, wherein the instructions comprise instructions for the method (computer system comprising computer-readable storage medium storing instructions, which when executed by computer implement the  method (paragraphs [0086]-[0089])).
With respect to claims 2, 7-9, 11, 16-18, 39 Han et al. teaches:
Claims 2, 11: wherein the design layout segments are clips or gauges provided in a GDS format (paragraphs [0058]).
Claims 7, 16: further comprising applying an inverse of the transfer function to determine a design layout for a lithography mask (paragraphs [0058], [0064]).
Claims 8, 17: further comprising (e) running the computational etch model multiple times, each time with a different set of process conditions, and (f) from outputs of the computational etch model produced during (e), identifying a selected set of process conditions for use during operation of an etch chamber (paragraphs [0057], [0058], [0053], [0062]).
Claims 9, 18:  wherein the resist feature profiles and/or the etch feature profiles are provided in three dimensions (paragraphs [0062], [0063]).
Claim 39: wherein the transfer function generates an etch feature profile produced from a given design layout segment undergoing a lithography process represented by the computational resist model followed by an etch process represented by the computational etch model, and wherein the transfer function is applicable to a plurality of design layout segments (paragraphs [0020], [0022], [0066], [0074], [0076], [0077]).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 3-6, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US Patent Application Publication 20170004233) as applied to claims 1-2 above, and further in view of Funk et al. (US Patent 7,967,995).
With respect to claims 3-6, 12-15 Han et al. teaches limitations of claim 1 from which claims depend. While Han et al. teaches improved lithographic process control/metrology using robust lithography model (paragraph [0019]), Han et al. lacks specifics regarding design library. However Funk et al. teaches:
Claims 3, 12:  further comprising optimizing the computational resist model by using metrology results of wafers on which photolithography was performed using one or more clips from a design clip library (col. 2, l.35; col. 7, ll.8-11, ll.43-46; col. 10, ll.22-24, ll.30-33; col. 18, ll.33-40).
Claims 4, 13:  wherein optimizing the computational resist model is performed prior to (b) (col. 9, ll.27-30).
Claims 5, 14:  further comprising optimizing the computational etch model by using metrology results of wafers on which photolithography and etching were performed using one or more clips from a design clip library (col. 2, l.35-40, ll.66-67; col. 7, ll.8-11, ll.43-46; col. 10, ll.22-24, ll.30-33; col. 18, ll.33-40).
Claims 6, 15: wherein optimizing the computational etch model is performed prior to (c) (col. 2, ll.65-67).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Funk et al. to teach specific subject matter Han et al. does not explicitly teach, because it provides an improving the substrate processing using optimized Multi-Layer/Multi-Input/Multi-Output (MLMIMO) models, procedures, and subsystems (col. 1, ll.9-11).

Remarks

11.	In remarks Applicant argues in substance:
i) In other words, in the Office Action, the Office asserted that the sub-resolution assist feature CD specification for an initial mask design corresponds to the set of design layout segments as recited in prongs (a) and (b) of Applicant's claim 1, whereas in the telephonic interview, the Examiner asserted that the optical image corresponds to the set of design layout segments. … Applicant respectfully requests that the Office clarify the mapping of the Han reference to elements of Applicant's claim 1.
ii) Accordingly, nowhere does Han disclose or suggest "determining resist feature profiles from a computational resist model to which is provided the set of design layout segments as inputs," and "determining etch feature profiles from a computational etch model to which is provided the resist feature profiles as inputs," as recited in claim 1. Rather, Han describes using the same optical image as input to both the lithography model and the etch model, not using an output of the lithography model as an input to the etch model.
12.	Examiner respectfully disagrees for the following reasons:
With respect to i) Han et al. teaches receiving sub-resolution assist feature CD specifications/set of design layout segments of the associated initial mask design in step 332 (paragraphs [0058], [0074]; Fig. 10) (prong a)), wherein simulating lithographic process model/determine 3D resist profile based/inputs on resist model/computational resist model of the CD features/set of design layout segments (paragraphs [0063], [0064], [0021]) (prong b)) 
With respect to ii) Han et al. teaches simulating lithographic process model/determine 3D resist profile based/inputs on resist model/computational resist model of the CD features/set of design layout segments (paragraphs [0063], [0064], [0021]) as "determining resist feature profiles from a computational resist model to which is provided the set of design layout segments as inputs," and simulating etch process using/based/input etch model/determining etch feature profile based on the etch model/computational etch model and based/input on 3D resist profile/resist feature profiles (paragraphs [0062], [0075]) as "determining etch feature profiles from a computational etch model to which is provided the resist feature profiles as inputs,"
Based on these disclosures of Han et al., and with better mappings of the Prior art Han et al. to elements of claim 1, Examiner believes that Han et al. itself and in combination with Funk et al. reads claims 1-18, 39 and maintains rejections under 35 USC § 102 and 35 USC § 103 above.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
06/14/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851